United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                               April 24, 2003
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-10996
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PATRICK DESHAN THOMPSON, also known as Play Pretty,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:02-CR-38-1-C
                       - - - - - - - - - -


Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Patrick

Deshan Thompson has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Thompson has filed a response asserting insufficient

evidence and ineffective assistance of counsel and requesting

appointment of new appellate counsel.

     Our independent review of the brief, Thompson’s response,

and the record discloses no nonfrivolous issue for appeal.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10996
                                 -2-

     Counsel’s motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the appeal is

DISMISSED.   See 5TH CIR. R. 42.2.

     Because the appeal is dismissed, Thompson’s motion for

appointment of counsel is DENIED.